DENY AND DISMISS and Opinion Filed July 8, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00610-CV

                 DELORIS PHILLIPS, Appellant
                             V.
  TEXAS DEPARTMENT OF INSURANCE DIVISION OF WORKERS’
 COMPENSATION, FLEMING FOODS, INC., CORE-MARK HOLDING
  CO., THE RAYMOND CORP., CIGNA INSURANCE CO., BANKERS
 STANDARD INSURANCE CO., ESIS-CHUBB MANAGEMENT CORP.,
  LIBERTY MUTUAL INSURANCE CO., UNITED PARCEL SERVICE,
      INC., TEAMSTERS LOCAL UNION 767, CITY OF DALLAS
     MUNICIPALITY, DALLAS COUNTY MUNICIPALITY, AND
             DALLAS POLICE DEPARTMENT, Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-06299

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s petition for permissive appeal. The petition

fails to meet each requirement set forth in Texas Rule of Appellate Procedure

28.3(a), (e). Accordingly, we deny the petition and dismiss the appeal for want of

jurisdiction. See id.; 42.3(a); Draper v. Guernsey, No. 03-15-00741-CV, 2016 WL

462763, at *2 (Tex. App.—Austin Feb. 3, 2016, pet. denied) (mem. op.) (dismissing
appeal for want of jurisdiction because appellant failed to obtain trial court order

granting permission to pursue permissive appeal of interlocutory order).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE


220610F.P05




                                        –2–
                              S
                       Court of Appeals
                Fifth District of Texas at Dallas
                           JUDGMENT

DELORIS PHILLIPS, Appellant          On Appeal from the 101st Judicial
                                     District Court, Dallas County, Texas
No. 05-22-00610-CV    V.             Trial Court Cause No. DC-21-06299.
                                     Opinion delivered by Chief Justice
TEXAS DEPARTMENT OF                  Burns. Justices Goldstein and Smith
INSURANCE DIVISION OF                participating.
WORKERS’
COMPENSATION, FLEMING
FOODS, INC., CORE-MARK
HOLDING CO., THE RAYMOND
CORP., CIGNA INSURANCE CO.,
BANKERS STANDARD
INSURANCE CO., ESIS-CHUBB
MANAGEMENT CORP., LIBERTY
MUTUAL INSURANCE CO.,
UNITED PARCEL SERVICE, INC.,
TEAMSTERS LOCAL UNION 767,
CITY OF DALLAS
MUNICIPALITY, DALLAS
COUNTY MUNICIPALITY, AND
DALLAS POLICE DEPARTMENT,
Appellees




                               –3–
In accordance with this Court’s opinion of this date, we DENY the petition for
permissive appeal and DISMISS the appeal.


Judgment entered this 7th day of July 2022.




                                       –4–